DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 31, 2021 and March 11, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 15 and 16 of U.S. Patent No. 11,009,568. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application is drawn to a method for manufacturing a magnetoresistive sensor that includes a magnetic reference layer and a magnetic fee layer, the method comprising: generating a closed flux magnetization pattern of a predetermined rotational direction in the magnetic reference layer; and forming the magnetic free layer on the magnetic reference layer, wherein the magnetic free layer has a total lateral area that is smaller than a total lateral area of the magnetic reference layer, and wherein a centroid of the magnetic free layer is laterally displaced with respect to a centroid of the magnetic reference layer, which is similar to the magnetoresistive sensor of U.S. Patent No. 11,009,568. 

Application No. 17/246,820
U.S. Patent No. 11,009,568
11. A method for manufacturing a magnetoresistive sensor that includes a magnetic layer stack comprising a magnetic reference layer, a pinned layer, and a magnetic fee layer, the method comprising: generating a closed flux magnetization pattern of a predetermined rotational direction in the magnetic reference layer; and forming the magnetic free layer on the magnetic reference layer, wherein the magnetic free layer has a total lateral area that is smaller than a total lateral area of the magnetic reference layer, and wherein a centroid of the magnetic free layer is laterally displaced with respect to a centroid of the magnetic reference layer.  

1.  A magnetoresistive sensor, comprising:
a magnetic reference layer comprising a closed flux magnetization pattern of a predetermined rotational direction; and 
a magnetic free layer having a total lateral area that is smaller than a total lateral area of the magnetic reference layer, 
wherein a centroid of the magnetic free layer is laterally displaced with respect to a centroid of the magnetic reference layer.
19. The method of claim 11, wherein a direction of the first closed flux magnetization pattern vertically above or below at least a part of the magnetic free layer changes by at most 90°.  

9. The magnetoresistive sensor of claim 1, wherein a direction of the closed flux magnetization pattern vertically above or below at least a part of the magnetic free layer changes by at most 90°, wherein the part of the magnetic free layer is laterally surrounded by electrically insulating material.
20. The method of claim 11, further comprising: 
forming a tunnel barrier layer between the magnetic reference layer and the magnetic free layer; and 
forming an electrically conductive via that connects a part of the magnetic free layer with the magnetic reference layer through the tunnel barrier layer, wherein the part of the magnetic free layer is laterally surrounded by electrically insulating material.  

15. The magnetoresistive sensor of claim 1, further comprising:
a tunnel barrier layer and an electrically conductive via, wherein the tunnel barrier layer is disposed between the magnetic reference layer and the magnetic free layer, wherein the electrically conductive via connects a part of the magnetic free layer with the magnetic reference layer through the tunnel barrier layer, wherein the part of the magnetic free layer is laterally surrounded by electrically insulating material.

21. The method of claim 20, wherein the electrically conductive via is located vertically above the centroid of the magnetic reference layer.

16. The magnetoresistive sensor of claim 15, wherein the electrically conductive via is located vertically above the centroid of the magnetic reference layer.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0118447 to Hammerschmidt et al. (hereinafter Hammerschmidt) in view of US 8,257,596 to Mather et al. (hereinafter Mather) (cited in IDS dated 08/31/2021).
Regarding independent claim 1, Hammerschmidt discloses a method for generating a closed flux magnetization pattern of a predetermined rotational direction in a magnetic reference layer of a magnetic layer stack (Fig. 11, method for producing a magnetoresistive sensor system, para. 0005), the method comprising:
applying an external magnetic field in a predetermined direction to the magnetic layer stack causing magnetic saturation of the magnetic reference layer and of a pinned layer of the magnetic layer stack (Figs. 7, 8 and 11, a magnetic field is applied to stack 442 causing magnetic saturation of reference layer 450 and of pinned layer 446, para. 0036); and
reducing the external magnetic field to form a first closed flux magnetization pattern in the magnetic reference layer and a second closed flux magnetization pattern in the pinned layer (Figs. 7, 8 and 11, the reference magnetizations 204a and 204b form first and second closed flux magnetization patterns, para. 0039, 0042-0044).
Illustrated below is Fig. 11 of Hammerschmidt, marked and annotated, for the convenience of the applicant. 

    PNG
    media_image1.png
    434
    610
    media_image1.png
    Greyscale

Hammerschmidt fails to disclose reducing the external magnetic field to form the first and second closed flux magnetization pattern. 
In the same field of endeavor, Mather discloses a method of fabricating a field sensor including orthogonal reference layers using a bulk wafer setting procedure to form shaped reference electrodes from a single reference layer (at col. 8, ll. 46-51).  The method includes, at step 404, the etched reference layers, for materials such as PtMn which undergo a phase transition as the temperature crosses its transformation temperature, are heated or annealed below the pinning transition temperature in the presence of a orienting field that is applied with a direction that is between the different desired pinned magnetization directions for the different reference layers (at col. 9, ll. 53-59).  Mather further discloses at step 405, removing the orienting magnetic field (reducing the external magnetic field), and at step 406, maintaining an anneal temperature at or above the pinning transition temperature for a predetermined duration ( e.g., two hours).  In the absence of an applied field, the high aspect ratio patterns provide a shape anisotropy that forces the applied magnetization in the shaped reference layers to relax along the respective anisotropy axes of the shaped reference layers. The direction of this applied magnetization may be fine-tuned (so as to provide truly orthogonal magnetization directions) by applying a compensating field (at col. 10, ll. 3-12).  That is, Mather discloses reducing the external magnetic field to form magnetization patterns.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hammerschmidt as taught by Mather.  This would have been done since applying and reducing the magnetic fields are well known techniques used to orient the magnetization patterns. 
Regarding claim 2, Hammerschmidt discloses pinning the second closed flux magnetization pattern to a natural antiferromagnetic layer of the magnetic layer stack (Fig. 11, the magnetization pattern of the pinned layer 446 is pinned to the antiferromagnetic layer 444, at para. 0042).  
Regarding claim 7, modified Hammerschmidt discloses wherein reducing the external magnetic field to form the first closed flux magnetization pattern in the magnetic reference layer and the second closed flux magnetization pattern in the pinned layer is performed subsequent to causing the magnetic saturation of the magnetic reference layer and of the pinned layer of the magnetic layer stack (the orienting field is applied after applying the saturation field, Fig. 4 of Mather).
Regarding claim 8, Hammerschmidt discloses wherein applying the external magnetic field in the predetermined direction to the magnetic layer stack includes setting a strength of the external magnetic field to be greater than an annihilation field strength of the magnetic reference layer and to be greater than an annihilation field strength of the pinned layer causing the magnetic saturation of the magnetic reference layer and of the pinned layer of the magnetic layer stack (Figs. 3a-3c and para. 0023, in general, the sensor resistor structures are formed on a common substrate and the magnetization is accomplished by applying an external magnetic field in the desired direction, heating the sensor element to be magnetized in this direction and cooling it).
Regarding claim 9, modified Hammerschmidt discloses wherein reducing the external magnetic field includes setting a strength of the external magnetic field to be less than a nucleation field strength of the magnetic reference layer and to be less than a nucleation field strength of the pinned layer (upon removing the orienting field, i.e., reducing external magnetic field, the magnetizations of the reference layers relax to follow the shape of the reference layers so as to induce a magnetization that is aligned along the desired axis of the shaped reference layer and later pinned as the anneal temperature is reduced, at col. 3, ll. 34-39).
  Regarding claim 10, Hammerschmidt discloses wherein during magnetic saturation, a magnetization of the magnetic reference layer and a magnetization of the pinned layer are unidirectional (Fig. 7, 204 is unidirectional).

Allowable Subject Matter
Claims 3-6  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 3, the prior art of record fails to teach or suggest, maintaining a temperature of the magnetic layer stack below 2000C during applying the external magnetic field; and after reducing the external magnetic field, increasing the temperature of the magnetic layer stack to above 2400C but not exceeding a blocking temperature of the natural antiferromagnetic layer and the pinned layer, and keeping the temperature above 2400C for more than one hour to form an antiferromagnetic phase within the natural antiferromagnetic layer causing an exchange bias coupling between the natural antiferromagnetic layer and the pinned layer.
Regarding dependent claim 4, the prior art of record fails to teach or suggest, forming an antiferromagnetic phase of the natural antiferromagnetic layer and increasing thereafter the temperature of the magnetic layer stack to above a blocking temperature of the natural antiferromagnetic layer and the pinned layer prior to applying the external magnetic field; and maintaining the temperature of the magnetic layer stack above the blocking temperature during applying the external magnetic field.
Regarding dependent claim 5, the prior art of record fails to teach or suggest structuring, prior to applying the external magnetic field, at least the magnetic reference layer to have a lateral cross section that comprises a main portion and a protrusion portion laterally adjacent to the main portion, wherein the external magnetic field is applied in parallel to the protrusion portion.
Regarding dependent claim 6, allowability is based on its dependency from claim 5.  
Regarding dependent claims 12-18, allowability is based on its dependency from independent claim 11.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2010/0078742 to Zheng discloses a flux-closed spin-transfer torque memory having a specular insulative spacer is disclosed. A flux-closed spin-transfer torque memory unit includes a multilayer free magnetic element including a first free magnetic layer anti-ferromagnetically coupled to a second free magnetic layer through an electrically insulating and electronically reflective layer. An electrically insulating and non-magnetic tunneling barrier layer separates the free magnetic element from a reference magnetic layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858